Citation Nr: 0837637	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to service connection for frostbite of the 
hands.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1955 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.

The Board notes that the veteran's appeal was perfected as to 
a left shoulder disability only.  In his April 2006 notice of 
disagreement, he sought to appeal the denial of a bilateral 
shoulder disability.  Although it appears from his 
substantive appeal that he was only appealing the issue of a 
right shoulder disability, the veteran has always contended 
that his shoulder disability was bilateral in nature and the 
Board proceeds with the issues as characterized above.  

The Board further notes that the veteran appeared and 
testified at a hearing before a decision review officer (DRO) 
in July 2007.  The transcript was noted to be unavailable.  
Upon inquiry, the veteran indicated in March 2008 that he did 
not wish to reschedule his hearing and to proceed with the 
decision.  

The issue of entitlement to service connection for frostbite 
of the feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.
2.  The veteran's back disability is attributable to his 
period of active service. 

3.  The veteran's neck disability is attributable to his 
period of active service.

4.  The veteran's bilateral shoulder disability is 
attributable to his period of active service.

5.  The veteran's bilateral leg disability is attributable to 
his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The criteria for service connection for a neck disability 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  The criteria for service connection for a bilateral 
shoulder disability have been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for a bilateral leg 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he injured his back, neck, 
shoulders and legs when he fell down a flight of stairs 
during boot camp.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

In February 2006, following attempts to secure the veteran's 
service medical records (SMRs), the RO formally found them to 
be unavailable.  Thus, there is no evidence of record to show 
whether the veteran was diagnosed as having back, neck, 
bilateral shoulder and bilateral leg disabilities while in 
service.  As such, VA has a heightened duty provide its 
reasons and bases in rendering a decision.  See Washington v. 
Nicholson, 19 Vet. App. 362, 371 (2005).

In a private treatment record, dated in what appears to be 
November 1998, the veteran was found to have osteoarthritis 
of the cervical spine.  In March 1999, the veteran was noted 
to have chronic, mechanical back pain and intermittent 
radiation into either leg with intermittent paraesthesias in 
both feet.  In a May 1999 letter regarding treatment, the 
veteran was noted to have back pain since service with 
radiating pain down to either or both of his legs.  He was 
also noted to have some complaints of mild neck pain and low 
back pain.  The impression given was probable lumbosacral and 
cervical radiculopathy.  

In July 1999, the veteran sought treatment for longstanding 
back problems of 40-plus years.  He reported the onset when 
he was 18 years old and had experienced continued discomfort 
over the years.  

In April 2005, the veteran underwent a comprehensive 
orthopedic examination regarding his claimed disabilities.  
The veteran's reported fall down a flight of stairs at the 
Lackland Air Force Base was noted.  He was further noted to 
have been unconscious following this fall and upon regaining 
consciousness, he reported progressive pain in his neck and 
low back.  The following morning, the veteran had pain in his 
neck, back and shoulders.  The veteran was advised by his 
drill instructor to not report the injury.  Since the fall, 
the veteran reported pain in his neck, shoulders and low 
back-especially in the winter months.  When he was stationed 
at Clovis Air Force Base, he sought treatment with the base 
physician and complained of neck and low back pain.  He was 
prescribed analgesic medication and was told to place plywood 
under his mattress for support.  Following discharge, the 
veteran continued to experience these symptoms.  The veteran 
reported no significant post-service trauma to the back, 
neck, shoulders or legs.  

At the time of the examination, the veteran reported 
intermittent pain with paraesthesias of numbness and tingling 
in his lower extremities.  This radiated to his calves and 
included occasional charley horses or cramps in that area.  

The veteran was diagnosed as having: chronic symptomatic bi-
level lumbar discogenic syndrome with bilateral neuro-
radiculitis involving both lower extremities secondary to a 4 
mm lumbar disc herniation at L4-5 coupled with a 3.5 to 4 mm 
lumbar disc herniation at L5-S1; moderate acquired spinal 
stenosis at L3-4; severe acquired spinal stenosis at L4-5; 
chronic, bi-level, post-traumatic cervical discogenic 
syndrome at C5-6 and C6-7 with intermittent neuro-radiculitis 
extending down both upper extremities to the level of the 
elbows; and chronic bicipital tendonitis with rotator cuff 
tendonitis and impingement syndrome of both shoulders with 
the right shoulder predominating (post-traumatic).  

The examiner indicated that the veteran's back, neck and 
bilateral shoulder disabilities, and "his subsequent and 
current adverse conditions related to these regions," were 
causally related to his in-service fall.  There is no other 
opinion of record.  

In statements written by the veteran's ex-wives, dated in 
July 2006, they indicated that the veteran advised them that 
he had fallen down a set of stairs in service.  His first 
wife indicated that the veteran had continuous medical 
problems, including neck and back pain, since service.  She 
first began dating the veteran in 1959 and they were married 
until 1974.  His second wife stated that the veteran had 
neck, back and shoulder pain due to an in-service fall and 
this pain continued throughout the years.  

In a statement dated in June 2007, the veteran's current wife 
reported that the veteran experienced continuous pain in his 
neck and back.  She was also informed that he fell down a 
flight of stairs in service.  

In July 2007, a fellow service member submitted a statement 
regarding the veteran's claims.  He indicated that he served 
at Clovis Air Force Base with the veteran from 1957 to 1959.  
He recalled that during this period of time, the veteran had 
continuing neck and back pain, which at times, restricted the 
veteran to bed rest.  The veteran was told to put a piece of 
plywood under his mattress to ease the pain.  The fellow 
service member recalled that the veteran mentioned he had 
fallen down a flight of stairs at the Lackland Air Force 
Base.  He further recalled that the veteran made many trips 
to base hospital for therapy and pain medication.  

A review of the evidence of record reflects that the veteran 
is currently diagnosed as having a neck, back, bilateral 
shoulder and bilateral leg disability attributable to his 
period of active service.  Over 5 years prior to seeking VA 
benefits (lending to his credibility), the veteran reported 
that he experienced back, neck, shoulder and leg pain since 
service.  He had consistently reported that he fell down a 
flight of stairs and this marked the onset of his claimed 
disabilities.  Post-service treatment records in the late-
1990s reflected treatment for neck and back pain with 
associated leg problems.  There is one medical opinion of 
record indicating that the veteran's neck, back and shoulder 
disabilities, and related disabilities, here the 
radiculopathy of the lower extremities, were causally related 
to his in-service fall.  Additionally, the veteran's ex-
wives, current wife, and fellow service member have 
corroborated the veteran's contentions.  The Board 
acknowledges its heightened duty in cases where the SMRs are 
missing.  The Board finds that although there is no evidence 
of record that the veteran sought treatment for neck, back, 
shoulder and leg problems for many years following service, 
there is an uncontradicted medical opinion of record linking 
his claimed neck, back, shoulder and leg disabilities to 
service.  Thus, service connection for neck, back, bilateral 
shoulder and bilateral leg disabilities is granted.  




ORDER

Service connection for a back disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

Service connection for a neck disability is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

Service connection for a bilateral shoulder disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Service connection for a bilateral leg disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  




REMAND

The veteran filed his claim of service connection for 
frostbite of the hands in March 2005.  This claim was denied 
in a March 2006 rating decision.  In April 2006, the veteran 
filed a notice of disagreement with all issues adjudicated in 
the March 2006 rating decision.  The veteran, however, 
indicated that he was appealing the issue of entitlement to 
service connection for frostbite of the feet.  The RO treated 
frostbite of the feet as a new issue.  The December 2006 SOC 
did not address the issue of frostbite of the hands.  In the 
veteran's February 2007 substantive appeal, he indicated that 
he was appealing the issue of entitlement to service 
connection for frostbite of the hands even though it was not 
listed as an issue in the December 2006 SOC.  He further 
noted that VA sent him a letter regarding frostbite of the 
feet, and he had never previously mentioned it.  

It appears as though the veteran indicated feet instead of 
hands in his notice of disagreement.  Thus, the Board 
construes this April 2006 correspondence as a timely notice 
of disagreement for the March 2006 rating decision regarding 
entitlement to service connection for frostbite of the 
hands.  See 38 C.F.R. §§ 20.201, 20.302; see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally 
construe all documents filed by a claimant).  In this regard, 
the Board notes that Congress has created the veterans' 
benefits system to be both "paternalistic" and "uniquely 
pro-claimant." See Jaquay v. Principi, 304 F.3d 1276 (Fed. 
Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000). 

The record reflects that the RO has not issued the requisite 
statement of the case with respect to this issue pursuant to 
38 C.F.R. § 20.200, and therefore, the Board must remand this 
issue for proper issuance of a statement of the case, and to 
provide the veteran an opportunity to perfect an appeal of 
the issue thereafter by filing a timely substantive appeal. 
 Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this matter is REMANDED for the following 
action:

The issue of entitlement to service 
connection for frostbite of the hands 
should be reviewed.  If the benefit 
sought is not granted, the veteran should 
be furnished a statement of the case 
regarding entitlement to service 
connection for frostbite of the hands and 
advised of the appropriate time limits to 
perfect his appeal.  This issue should 
only be returned to the Board if an 
appeal is perfected.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


